﻿Let me begin by congratulating Ambassador Garba on his election to the presidency of the General Assembly at its forty-fourth session. I should like also to express our appreciation to the Secretary-General, Mr. Javier Perez de Cuellar, for his devoted and productive work as head of this Organization. Furthermore, I take this opportunity to express to Mr. Dante Caputo our appreciation for the work he did as President of the General Assembly at its forty-third session.
To a country like Nicaragua - attacked, impoverished and drained of blood by almost a decade of illegal, unjust and immoral war - it is encouraging to hear voices of peace, democracy and detente. Let us hope that these encouraging signs will shortly be translated into reality - a reality in which peace is, as it must be, synonymous with respect for individual and collective human rights and with strict observance of the civil and political as well as the economic, social and cultural rights of individuals and peoples.
A people such as mine, which has honourably and courageously defended its dignity and has turned the hitherto abstract concepts of self-determination and sovereignty into reality, has every right to expect a better world for all. We have every right to dream and to believe that our dreams can come true  we have every right to believe and to feel that there is a dream at the root of every possibility, and a utopia at the origin of every reality. Just as regional conflicts can carry the terrifying seed of a new and final world-wide conflagration, each one of them - no matter what its causes o;· intentions - contains sufficient universal ingredients and elements for the whole to be seen in any one of its parts. Our times and their principal tendencies and expressions demonstrate that the centre of the world can be located anywhere.
If that is so in the case of the painful experience of war, it is equally true of other expressions, culture, art, philosophy, literature - all of which are flourishing today in places that were considered, until new, to be peripheral, and all of which have acquired undeniable universal value. It would seem - and here, inevitably, history recalls Hegel and the phenomenology of the spirit - that the universal realizes itself only in the particular.
In that sense, the world is becoming eccentric, and unity - that is, the fullest expression of the loftiest values of the spirit and of the highest human qualities - can be attained only through the co-ordination and harmonious articulation of each and every one of its component parts.
The mass media have made the world a smaller place, the universe more provincial, and the provincial more universal. No matter how far away they may occur, all developments become part of our province. At the same time, nothing that happens on our soil fails to affect the entire world community. The United Nations is at the high point of this ebb and flow of human events. That is why it is of such extraordinary importance, in this effort, to co-ordinate and harmoniously articulate the political life of our times.
If the usefulness of the United Nations since the end of the Second World War need not be demonstrated since it is self-evident, its usefulness or rather its necessity is all the more inevitable in this contemporary world moving forward at a blinding speed, a world in which the technological revolution coexists with processes of decolonization and national liberation wars, one in which, judging by current symptoms, seems to be passing from confrontation to co-existence and, perhaps, to co-operation.
We have heard a great deal of talk, from this very rostrum, from some of the world's most important leaders about an easing of tensions and dialogue between the super-Powers, about disarmament proposals, the beginning of solutions to regional conflicts, and of the possible emergence of a multipolar world.
We naturally welcome the reshaping of international relations, but on the other hand political detente must be accompanied by economic co-operation. If that does not come about, the contradiction between North and South will sooner or later explode into conflicts not unlike current ones, or they may take on different forms.
It must also be understood that international co-operation is an objective necessity, and should not be seen as charity or a gracious concession. Planetary co-development is imperative for human survival. Development can no longer bypass, or take place at the expense of, the poor nations. Peace will never coexist with misery, injustice and exploitation.
The wretched of the Earth, as Franz Fanon so tightly called them, also inhabit out planet, and they live and dream. They are the owners of a past rich in history, culture and values, and they have every right to a future compatible with dignity. Filled with hope, we welcome the new climate of dialogue and understanding. But at the same time we must point out the gaps and loopholes whose negative significance is more qualitative than quantitative.
We believe that the moment has come to take into account each and every aspect of our complex modern world. Not to do so would be a mistake, as would interpreting the easing of tensions and the possible end of the cold war as the disappearance of all contradictions and the  td of history itself.
Consensus does not mean sanctifying a given ideology, but rather the coexistence of different forms of thought and political systems, Universality is not homogeneity  universality is unity in diversity. Those who rush to proclaim the end of ideology are in no way neutral. In fact, they ate proclaiming their own ideology in disguise. Those who explicitly or implicitly try to portray the changes taking place in today's world and the new climate of detente as the universal consecration of capitalist economics and political liberalism are committing a basic conceptual error that could lead, in short order, to misguided political practices. It would be far better to understand things as they are, objectively and without braggadocio. Pragmatism and tolerance are needed in order to accept differences and to make sure that they coexist.
In our judgement, it is imperative that those philosophical and political premises be understood and accepted in order for there to be hope for an end to the cold war and regional conflicts, and for there to be a possibility of entering a new era of peace  development and co-operation in a world in which inevitable differences of opinion not only coexist but stimulate understanding, solidarity and justice among all the peoples of the Earth. Nicaragua, a nation of 3.5 million inhabitants located in the middle of Central America, has had close to 60,000 victims in a war of aggression that has lasted almost a decade.
Ours is a country that has endured three foreign military occupations in this century and one in the last. It has carried out a revolution whose essence and reason for being is, first and foremost, the recovery of identity and the restructuring of the nation. Against that background, and taking into account that Nicaragua is part of a region - Central America - that has been the scene of one of the most intense conflicts of our time, it is understandable that we are interested in seeing historical event interpreted fairly and precisely, even in matters seemingly of no concern to small countries, matters traditionally the exclusive province of the great Powers. That is why we demand the right to participate, from the perspective of our own conditions, as subjects and beneficiaries of contemporary history.
We believe that the attainment of full democracy continues to be the most important foundation upon which to build a more just and human world. We believe that democracy is the best system of human co-operation and the best form of social and political organization. We believe in democracy in its juridical and formal sense, in representative democracy based on universal suffrage, the rule of law and the separation of powers. But we also know that a democracy limited to normative and institutional forms is a partial and relative democracy. That is why it is necessary to round out the concept and practice of participatory democracy, in which all members of society, and not just the privileged classes, have access to the material and spiritual assets of the community.
Moreover, taking into account the interdependence of the world in which we live, full democracy can be achieved in a country only when it is also a reality in the system of international relations. In order for full democracy to be possible it is necessary to eliminate the use of force to attack others. The principles of self-determination and sovereignty of peoples must be respected. The norms of international law must be observed, and the rulings of the International Court of Justice obeyed, so that conflicts can be resolved peacefully and peace and equilibrium reign world-wide.
Democracy is hurt by the current system of international economic relations, by unfair terms of trade, by the prices paid on world markets foe goods produced by the poor nations, by trade embargos, and other coercive economic measures used as instruments of political pressure. It is dishonest to set oneself up as an immaculate judge of the faults of others, while poor peoples are being exploited in international trade and economic relations end foreign debt and usurious interest rates choke off our peoples' possibilities of survival, depriving them of their destinies and their futures. We cannot successfully bring our struggle for democracy to an end until there is a new ethical system in the world.
For us, democracy equals human rights both individual and collective, they are a concept and a practice in which the dignity of each human being and of each people must be fully reconciled and realized. The two, necessarily, go hand in hand ; we cannot conceive of any real possibility of one existing without the other, still less of one being against the other r Nor do we accept that one can be used as a pretext for evading the other, as there is no reason of State however weighty, that can justify degrading a human being physically or morally or for not respecting his dignity and integrity. Nor is there any possible justification for attacking a people in the name of democracy and attempting to violate its sovereignty and its right to self-determination. Nor is there any justification for speculating with poverty and trafficking in necessities in the name of the free market. We do not believe in freedom founded on the oppression and exploitation of others. We do not accept the freedom of the fox given the run of the henhouse.
Nicaragua has proposed that international agencies specializing in human rights should be made responsible for verifying that human rights are being observed in each of the countries in Central America. We believe that this approach is much more appropriate than any s el f-monitoring procedure.
Central America is still experiencing the most serious crisis in its history. The Central American crisis, which began to take shape several decades ago, has its roots in poverty, underdevelopment and exploitation, and in the fact that its peoples - like the peoples of other regions - have been relegated to the sidelines of history. The role of the region as a provider of raw materials in conditions of exploitation and destitution, as a banana plantation and a zone of strategic and geopolitical interest determined its fate for many years. The local oligarchies had on their side the military - and had the mentality and functions more of occupiers than defenders of sovereignty - and served as the tools of ruthless exploitation from abroad. Given that the contradictions are more or less marked and that the situations of each country in the region are specific and particular to them, the basis, origins and general characteristics are one and the sane. Crude and brutal military dictatorships was for decades the dominant political system in almost all the com tries in the area. Everyone is aware of the most visible and explosive stage in our history. It is unfortunate that problems only become known about when they explode.
The crisis in Central America has not been only a political and military one it was and still is an economic and social one also. For that reason, the solution should be global and should not be restricted to political bodies, which - although absolutely essential and indispensable - are not capable of dealing with the problem as a whole. This conclusion fits perfectly within the global analysis of the world situation we attempted earlier. This is why all necessary support must be given, together with the application and development of political agreements, to solve the serious economic problems and the even more serious social problems. Economic assistance for Central America must be provided immediately, without waiting for the political problem to be completely solved. Both aspects, the political and the economic, are closely and dialectically related, and must therefore must be dealt with together in the search for the necessary solution. At the political level, the progress we have made has been extremely important and provides a grounding for realistic optimism that there is a possibility that the conflict can be settled in the not-so-distant future, participation by the Latin American countries through the Contadora and Contadora Support Groups has been very important.
Action by the Central American countries was decisive at the Esquipulas meetings end very particularly so at the last two summits at Costa del Sol, in El Salvador, and at Tela, in Honduras. The commitment made by the five Central American countries to have their electoral processes verified by observers from the United Nations and the Organization of American States (OAS), the agreements to demobilize the counter-revolutionary forces which should be completed by December 5 this year at the latest, according to the agreed timetable - and for them to be relocated and voluntarily repatriated, end the commitment by each State not to use its territory to attack other countries undoubtedly constitute the essential points of the political accords agreed by the five Central American Presidents, and, in general terms, of the whole peace process in the region.
Nicaragua, in compliance with these agreements, has invited the Secretary-General of the United Nations and the Secretary-General of the OAS to appoint commissions to verify the whole electoral process in Nicaragua, which is to be completed on 25 February 1990. Both commissions have been carrying out their work in Nicaragua for some time now. In addition, my country has invited observers from the European Parliament and also ex-Presidents Jimmy Carter of the United States and Raul Alfonsin of Argentina. We hope that the other Central American countries, in compliance with the agreements, will invite the United Nations and the OAS to observe their electoral processes.
As my Government has sand, the transparency  d scope of the current electoral process in Nicaragua strengthens democracy in the country and contributes to the stability of the region. All countries must respect the sovereign nature of this process and desist from any policy of electoral interference or manipulation. The international community should immediately provide support for the effort required by this democratic exercise.
In addition for the United Nations Electoral Observation Mission now functioning in Nicaragua  the United Nations is participating in the Central American peace process through the United Nations Observers in Central America, the body entrusted with verifying that irregular forces do not use cross-border operations and that the territories of Central American countries are not used to attack other nations. Then there is the International Support and Verification Commission (CIAV), which is to demobilize the counter-revolutionaries and oversee their repatriation and resettlement.
The participation of Spain, Canada, the Federal Republic of Germany and a Latin American country in the work of ONUCA will be an additional guarantee of compliance with the relevant part of the peace agreements. As stated in the declaration issued by the Nicaraguan Government on the occasion of the visit of the Foreign Minister of the Soviet Union, Mr. Eduard Sheverdnadze:
"The Esquipulas II and Tela Agreements are the framework end methodology for resolving the principal political, military and security problems facing the region.
"A prompt solution to the security problems among the Central American States - that is, use of territory and support for irregular groups - will pave the way for an agreement with specific deadlines, for the attainment of a reasonable balance of forces.
"Toward that end, the Government of Nicaragua proposes the drawing up of an agreement between the Central American Governments - setting specific deadlines - for the establishment of a reasonable balance of forces in the region.
"The United Nations contingent in Central America entrusted with observing the non-use of territory and ensuring that no support is given to irregular groups should not only observe the situation but contribute in a concrete way to accelerating solutions to the specific problems regarding the use of territory and support for irregular groups.
"All countries should back compliance with the deadlines agreed to by the five Central American Presidents in the Tela Agreement.
"The International Support and Verification Commission should immediately establish machinery for administering these funds for the purposes of demobilization and repatriation"
These agreements must be respected strictly since they embody the will of the five Heads of State of Central America and hold out the concrete possibility that peace may soon shine on Central American soil. In regard to other regional conflicts Nicaragua vigorously supports the principles of independence, self-determination and sovereignty.
We endorse the convening and holding of the International Peace Conference on the Middle East with the participation on an equal footing, of all parties including the Palestine Liberation Organization, the sole  and legitimate representative of the Palestinian people. We support the right of the Palestinian people to establish their State on their own soil and we applaud their valiant intifadah.
With respect to Namibia, we support the progress made on the implementation of Security Council resolution 435 (1978) through the participation of the United Nations in the supervision of the elections. At the same time, we fully support that resolution, whose full  implementation in its original and definitive form can ensure the cessation of existing irregularities which if allowed to continue would prevent the Namibian people from exercising self-determination and from fully exercising their sovereign rights.
We back the deep aspirations to national unity of the people and Government of Cyprus, and we reaffirm our support for their independence, sovereignty and territorial integrity. We uphold the thesis of direct negotiations between Morocco and the POLISARIO Front for the organization of the referendum on the Western Sahara and the structuring of the decolonization process.
We are concerned that the Iran-Iraq conflict has not yet been finally resolved,. We appeal to both parties to reach a rapid, total and lasting solution, under the auspices of the Secretary-General, in full compliance with Security Council resolution 598 (1987).
As for Afghanistan, we uphold the right of that people to self-determination, and we consider it vitally important to strengthen the role of the Security Council in the implementation of the Geneva Agreements. We support the reunification of the Korean people. With respect to Lebanon, we express our support for the resolution adopted at the extraordinary Arab summit held in Casablanca last May, as well as for the efforts made by the Tripartite Arab Committee to fulfil the mandate it has received. We unreservedly support the peace forces in Angola and hope for the prompt resolution of the conflict. We likewise support the efforts by the international community to obtain peace for Cambodia.
We also fully support the negotiations between the Farabundo Marti National Liberation Front (FMLN) and the Government of El Salvador. As the Nicaraguan Government recently stated, we
"recognize the importance that both the FMLN and the Salvadorian Government have attached to the necessary participation of El Salvador's parties and social forces in the current dialogue and negotiations taking place within the framework of the Tela Agreements, signed by the Central American Presidents,, As the Government of Nicaragua has stated publicly, we
,support the right of the Panamanian people to demand compliance with the Torrijos-Carter Treaties on the agreed-upon dates. Nicaragua supports the Panamanian people's right to non-interference in their internal affairs and a peaceful negotiated solution to the conflict,.
Although, historically speaking, law has served as an instrument for legitimating power, it is important to recognize that it has also been much more than that. It has been the mediating factor between the civil society and the political society. If laws arose in order to legitimate reigning political and economic relations, they nevertheless have since become the expression of the consensus of the social community. That is their destiny, their calling.
The same thing has occurred in international law. If it is indeed true that it originated as the expression of a given set of international relations, the changes these relations have undergone must be reflected in the body of international law through its evolution and development, so that it may ever more faithfully guarantee peace and stability in the world.
Now, fortunately, it would seem that the time is approaching when the positions of force that have determined international relations in the past must make way for the policies of disarmament and concerted action. International law together with direct negotiation between parties is becoming an exceptionally important tool for the attainment of peace and harmonious relations between nations.
Just as in the history of national communities the organization of society and the State is based cm the rational foundation of the social pact or contract, in the history of the international community the existence of prevailing norms and traditions also presumes such a pact. However, history has taught us that law, whether national or international, arises as a result of and in response to an initial hegemonic act which generates a given structure of domination in political, economic and social relations. The social contract comes later.
We believe that in the field of international law this is a moment of consensus, of tacit contract, in as much as it is a time in which all - but first and foremost the most powerful States - are searching for means of understanding, for points of equilibrium and stability, for a minimum common ground. From this perspective and in this spirit  Nicaragua  together with 14 other countries  presented to the Conference of Foreign Ministers held in Nicosia in September 1988 a draft resolution  which was approved unanimously, calling for the convening in 1989 of a special ministerial conference of the Movement of Non-Aligned Countries  with the objective of proclaiming the last decade of this century and the millennium as the Decade for Peace and International law.
The Conference was held in The Hague, where the International Court of Justice is located  from 26 to 29 June of this year. In addition to proclaiming the Decade of International Law  on behalf of the Movement of Non-Aligned Countries, The Hague Declaration calls on the plenary Assembly of the United Nations to adopt it for the entire woe Id community.
More recently, at the Belgrade summit meeting held from 4 to 7 September, the Heads of State of the Movement of Non-Aligned Countries ratified the Declaration of The Hague ministerial statement and requested that at the forty-fourth session the United Nations General Assembly proclaim the next decade as the Decade of Peace end International law. In this respect  the Movement of Non-Aligned Countries will soon be presenting for the consideration of this session of the General Assembly a draft resolution for the proclamation o£ the Decade.
We hope that an era of peace and harmony among nations is approaching. We hope that the irrationality of the system of international economic relations will give way to reason and morality. There will be no peace and development however, until the problem of foreign debt is resolved globally by means of a restructuring of the system which gave rise to the debt in the first place. Bilateral solutions are partial and fictitious because they leave the underlying cause of the crisis Intact.
We know that there will be no peace without development and until there is full observance of the principle of non-intervention in the internal affairs of other States. Peace, democracy and development are three complementary, inseparable categories of social existence.
Ecological destruction must be halted. This will involve a re-examination of indiscriminate and unwise industrial production policies. This planet's flora and fauna are dying) pollution is making the air unbreathable in some parts of the world, and a climatic catastrophe seems inevitable.
As for the environmental problem in Central America, the interest of Nicaragua and the other countries of the region in this subject is reflected in the creation of the Central American Commission on Environment and Development, which held its first meeting only days ago.
We feel it appropriate to mention here that the phenomenon of drug trafficking must not be considered exclusively from the perspective of production but mist inevitably be viewed from all angles, taking into account production, distribution, consumption and financial mechanisms.
Drugs became a world-wide problem when they entered the market-place and became the object of financial speculation. Therefore, it should not be overlooked that the drug problem is part of the structural situation affecting relations between poor and highly developed countries, that we have addressed throughout this statement. For the same reason emphasis should be placed on drug consumption and distribution in the highly developed countries, as well as on its production in the poor countries. It should never be forgotten that there will be drugs for sale so long as there is a demand for them. On this subject, Nicaragua has presented for consideration by the Central American Governments a draft agreement containing proposals for machinery and action for the combating of drug trafficking in the Central American region. Similarly, in December 1988 Nicaragua signed the Vienna Treaty on this subject, and in Managua the legislative process is already under way that will lead to its ratification in the shortest possible time.
After I had finished preparing this statement. In which we have omitted any reference to individual or specific responsibilities though they do exist, we unfortunately heard discordant voices from our Central American neighbours. Above all, one among them, claiming to be above good and evil, has pontificated and presented himself as a universal spokesman for democracy and a counsellor and adviser to the entire human race.
Such attitudes do not foster the climate of consensus that seems to prevail today in Central America. Unfortunately those who preach urbi et orbi in this way forget that in their own country and elsewhere in the area there are serious problems of drug trafficking and human rights violations. We hope that our sister nations of the region overcome these grave situations as soon as possible so that democracy, instead of being a myth, can in fact become a reality.
Political co-operation, the easing of tensions and the end of the cold war are steps of exceptional importance for the future of mankind  but they are not enough they are just first steps. Therefore it is necessary to take full advantage of the lucidity that seems to be prevailing at present in order to deal with all problems - political, social, economic and ecological - in a far-reaching way, that would address mankind as а whole, as a system that co-ordinates and harmonizes those differences which must be seen, nevertheless, as coming from a basic interest and a common platforms the need to live with dignity end in freedom. For that to happen  solidarity and co-operation must become the basis of a new morality in relations between the peoples and among all men. Only then - and here we quote the great Nicaraguan poet, Ruben Dario - can the ,sun of burning gold, shine on the future end destiny of all mankind.
